Citation Nr: 9931421	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, claimed to be due to exposure to loud aircraft-related 
noise and/or the administration of the medication 
Streptomycin during service.

2.  Entitlement to service connection for tinnitus, claimed 
to be due to the administration of the medication 
Streptomycin during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to June 1959.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

A travel board hearing (TBH) was held on August 12, 1997, in 
New Orleans, Louisiana, before the undersigned, a Member of 
the Board who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A 
transcript of the hearing is of record.

The Board remanded the two above matters in December 1997 for 
additional development.  The development that was requested 
was accomplished and the matters are now again before the 
Board for further review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The preponderance of the evidence is against a finding 
that the currently manifested bilateral hearing loss was 
incurred in or aggravated during service or that it was the 
result of inservice events such as the likely noise exposure 
and/or the claimed, but unconfirmed, administration of the 
medication Streptomycin.

3.  The preponderance of the evidence is against a finding 
that the currently manifested tinnitus was incurred in or 
aggravated during service or that it was the result of 
inservice events such as the claimed, but unconfirmed, 
administration of the medication Streptomycin.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303, 
3.304 (1999).

2.  Service connection is not warranted for tinnitus.  38 
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's contentions and the factual background:

The veteran contends that he is entitled to be service-
connected for bilateral hearing loss because this disability 
most likely was the result of his having been exposed to 
aircraft-related noise while serving as a pilot during 
service and/or his having been administered the medication 
Streptomycin for the treatment of prostatitis, also during 
service.  He also contends that he is entitled to be service-
connected for tinnitus because this disability most likely 
was the result of his having been administered the medication 
Streptomycin during service.

The service medical records confirm the fact that the veteran 
served as a pilot during service and his allegations to the 
effect that he was exposed to aircraft-related noise during 
service are thus deemed credible.  The service medical 
records fail to show, however, that the veteran was 
prescribed the medication Streptomycin, as claimed by the 
veteran, although they do show instances in which he was 
prescribed Aureomycin, Furadantin and penicillin. 

The service medical records also provide a clear picture of 
the veteran's hearing capabilities throughout his 10 years of 
active military service, as shown in the following pages.

Several months prior to induction, in December 1948, the 
veteran had the following levels of hearing loss, 
bilaterally, measured in decibels: 

December 
1948


HERTZ



500
1000
2000
3000
4000
RIGHT
5
2
2
-
25
LEFT
25
0
0
-
33

The reports of medical examinations that the veteran 
underwent in May 1949, March 1950, May 1950 and August 1951 
all reveal that whispered voice tests, the results of which 
were all negative ("15/15"), bilaterally, were conducted 
instead of actual audiological tests.  It was explained in 
the report of the medical examination of August 1951 that the 
audiological test had not been conducted because it was "not 
indicated."

The service medical records also reveal the following levels 
of hearing loss, again bilaterally and in decibels:

September 
1952


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
-
LEFT
15
10
5
-
-

July 1955


HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
30
LEFT
25
20
15
-
25

August 
1956


HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
35
LEFT
10
5
0
-
30

September 
1957


HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
-
LEFT
10
0
5
-
-

September
1958


HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
-
10
LEFT
15
10
10
-
45

March 
1959


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
5
LEFT
15
10
10
-
25

The figures listed in the above table are contained in the 
report of the medical examination that the veteran underwent 
for separation purposes in March 1959, which also reveals a 
normal clinical evaluation of the veteran's ears and drums, 
no diagnoses of hearing loss or tinnitus and the Surgeon 
General's approval for separation, which he or she dated on 
April 6, 1959, with his or her initials.

The earliest medical record in the file shedding some light 
on the veteran's hearing capabilities shortly after service 
is the report of a VA general medical examination that was 
conducted in July 1959, a little over two years after 
service.  This report reveals no complaints of bilateral 
hearing loss, nor tinnitus, and the examiner's objective 
findings pertaining to the ears were that they were "grossly 
normal," with clear canals and tympanic membranes.

According to a March 1995 VA outpatient medical record, the 
veteran had a history of Streptomycin-induced tinnitus dating 
back to the 1950's, together with a progressively worsening 
mild hearing loss, without vertigo.  On examination, the 
tympanic membranes were clear and the assessment was simply 
listed as tinnitus.

According to another VA medical record that was also dated in 
March 1995, the veteran's right ear hearing evaluation was 
within normal limits at .25 through 1K Hz, with mild to 
severe sloping sensorineural hearing loss at 1.5 through 8K 
Hz, while the left ear hearing evaluation was also within 
normal limits at .25 through .5K Hz, with mild to moderately 
severe sloping sensorineural hearing loss at 1 through 8K Hz.  
Speech discrimination was good and the subscribing speech 
pathologist noted that tests indicated a possible 
sensorineural hearing impairment and that the veteran 
complained of excessive tinnitus.  The actual figures of 
bilateral hearing loss obtained during this audiological 
evaluation, again measured in decibels, were the following:

March 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
65
85
LEFT
20
30
35
60
75

Speech discrimination scores for the right and left ears were 
reported as 84 and 88 percent, respectively.

A VA outpatient medical record that was produced on the same 
date of the above VA audiological evaluation reveals that the 
veteran, who had been seen two weeks earlier, was complaining 
of increased tinnitus attributed to Streptomycin exposure.  
It was noted, however, that the examination had been 
negative, but the assessment was listed as tinnitus, 
secondary to Streptomycin-induced sensorineural hearing loss.

Two VA outpatient medical records dated in July 1995 reveal 
again complaints of bilateral hearing loss and tinnitus, 
attributed by the veteran to exposure to Streptomycin.

In August 1995, the veteran underwent his second VA 
audiological evaluation of that year.  According to the 
resulting report, the right ear hearing evaluation was within 
normal limits at .25 through 1K Hz, with moderately severe 
sensorineural hearing loss at 2 through 8K Hz, while the left 
ear hearing evaluation was also within normal limits at .25 
through 1K Hz, with mild-moderately severe sensorineural 
hearing loss at 2 through 8K Hz.  Speech discrimination was 
good and the subscribing examiner noted that test results 
indicated essentially no change in hearing acuity since the 
last evaluation of March 1995 and that the veteran reported 
that the onset of hearing loss and tinnitus was caused by 
Streptomycin.  The actual figures of hearing loss of this 
audiological evaluation, again measured in decibels, were as 
follows:

August 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
70
90
LEFT
25
25
40
65
80

Both at an RO hearing that was conducted in October 1995 and 
at the TBH of August 1997, the veteran restated his 
contentions of record to the effect that both the hearing 
loss and the tinnitus started during service, that the 
tinnitus had been caused by the administration of 
Streptomycin and that the hearing loss had been caused by 
either the administration of that same medication or his 
exposure to excessive noise while flying airplanes during 
service.  He also testified that he was never given a 
discharge physical, but one had been added to the record.   
He admitted to having flown airplanes while doing his job of 
a "crop duster" for 25 years after service, without ear 
protection. 

In order to further clarify and complete, to the extent 
possible, the evidentiary record, the Board's remanded the 
claims in December 1997 and asked the RO to schedule the 
veteran for another audiological evaluation with the 
examiner's opinion as to the most likely etiology of both the 
hearing loss and tinnitus.  The RO also was asked to contact 
the veteran, in order to obtain from him, or through him, 
copies of records reflecting post-service medical treatment 
for both conditions, particularly the reports of several 
audiological evaluations that the veteran had said earlier he 
underwent for several years while he was working as a crop 
duster pilot after service, as well as specific information 
regarding his post-service employment, to include the name of 
the company, or companies, for which he worked flying 
airplanes, the dates of employment and the names and 
addresses of those individuals or entities that might 
currently be the custodians of this evidence.

The report of the audiological evaluation requested by the 
Board which was conducted in November 1998 and which was 
dated in December 1998 is of record.  Unfortunately, the 
veteran failed to respond to the RO's request for information 
and/or copies of medical evidence, which was made in a letter 
that was dated in February 1998, notwithstanding the fact 
that the veteran's two requests for extensions of time to 
provide the necessary evidence/data were duly granted by the 
RO.   The veteran did submit two statements, in September 
1998 and in April 1999, none of which contains the 
information that was being sought.

The report of the November 1998 VA audiological evaluation 
reveals again complaints of bilateral hearing loss and 
tinnitus, allegations from the veteran to the effect that he 
noticed a decrease in his hearing and a loud ringing in the 
ears following inservice treatment with Streptomycin in 1953 
and the following measures of bilateral hearing loss, again 
in decibels:


November 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
75
80
LEFT
25
35
50
70
75

According to the above report, the speech discrimination 
scores for the right and left ears were of 80 and 76 percent, 
respectively, and the diagnosis was listed as mild 
sensorineural hearing loss at 250-1K Hz, with moderate to 
severe sensorineural hearing loss at 2K-8K Hz, bilaterally.  
This report also includes a section in which the subscribing 
specialist noted that the veteran "apparently feels [that] 
the sensorineural hearing loss and tinnitus are secondary to 
[S]treptomycin used to treat his prostatitis while he was on 
active duty," that the service medical records, however, 
only revealed the use of sulfa drugs and Furadantin to treat 
prostatitis but "no mention of the drug [Streptomycin as 
having been] used for 15 days of inpatient therapy," as 
claimed by the veteran, and that "[t]here is no mention in 
the medical records of [S]treptomycin, tinnitus or hearing 
loss while on active duty."

The subscriber of the above report also made reference to the 
results of two  audiological evaluations that were conducted 
during service in 1952 and 1957 and opined that "[t]hese are 
normal and are compatible with test ... results.  There were 
several routine evaluations during this period and [they] are 
all normal."  Finally, he indicated that "[t]innitus is a 
symptom of hearing loss and is not the etiology" and that 
there are "many causes" of sensorineural hearing loss, 
which he listed as follows:

1.  Hereditary.

2.  Congenital.

3.  Trauma - skull fracture, etc.

4.  Drugs - most of these drugs are 
carefully monitored and related to the 
blood-serum level.  The hearing loss is 
noted during the treatment period and [it 
is] usually permanent.

5.  Noise - noise induced hearing loss 
has a classic pattern with 4,000 cps 
being the most severe.

6.  Normal aging process.

Finally, the subscriber of the above report expressed the 
following opinion:

It is the opinion of this examiner that 
[the veteran] has a sensorineural hearing 
loss secondary to normal aging 
presbycusis.  The pattern does not 
indicate noise induced hearing loss and 
is not secondary to noise exposure in the 
[A]ir [F]orce or his 25 years of crop 
dusting.

Streptomycin toxicity and hearing loss 
would have been noted while he was on 
active duty and not progressive.

Initial considerations and the applicable VA laws and 
regulations:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether it is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999, hereinafter referred to as 
"the Court") has said that VA's statutory "duty to assist" 
under 38 U.S.C.A. § 5107(a) (West 1991) does not arise until 
there is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Every claimant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible i.e., meritorious on its own or 
capable of substantiation. 38 U.S.C.A. § 5107(a) (West 1991).  
See, also, Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
and Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well 
grounded, the Court has said that there must be competent 
evidence of a current disability, of incurrence or 
aggravation of a disease or injury during service, and of a 
nexus between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law to 
the effect that certain chronic diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  See, 38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a) (1999).  Service 
connection for sensorineural hearing loss may be established 
based on a legal presumption if it is shown that the disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
active military service.  See, 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307 and 3.309 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability," for the purposes of 
service connection.  Specifically, impaired hearing will be 
considered to be a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 (1999) need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  In this regard, it is noted that the Court has held 
that § 3.385 did not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  See, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the above regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  See, 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Still, 
however, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
every claim for service connection for any disability, that 
the current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record, including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, at 159-60.

Preliminary matters:

Initially, the Board finds that the veteran has presented 
claims for service connection that are well grounded or 
plausible within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In this regard, it is noted that it has been shown 
that the veteran currently suffers from both bilateral 
hearing loss and tinnitus and that it is as likely as not 
that he was indeed exposed to loud noises during service.  
Also, regarding the nexus criteria required by the Court in 
Caluza, it is noted that, in 1995, VA specialists referred to 
the veteran's hearing loss as being Streptomycin-induced, and 
to the tinnitus also as being secondary to the alleged 
inservice use of Streptomycin, or secondary to the 
Streptomycin-induced bilateral hearing loss.  Of course, this 
does not mean that the claims will automatically be decided 
in the claimant's favor, but that a weighing of the evidence 
of record has to be made in order to determine whether a fair 
preponderance of the evidence favors, or is against, the 
claims hereby on appeal.

Insofar as the claims are both well grounded, VA has a duty 
to assist the veteran in the development of facts pertinent 
to the claims for service connection.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).  In the present case, 
the record is clear in that all the evidence necessary for an 
equitable disposition of the appealed matters has been 
obtained and developed by the RO, to the extent made possible 
by the veteran himself.  In particular, it is noted that the 
veteran has been provided several VA examinations and 
scheduled two separate hearings. 

There is no indication of additional records that the RO may 
have failed to obtain, other than those for which the 
veteran's assistance was unsuccessfully requested by the RO 
in February 1998.  VA regulation is clear in that the 
requirement that VA assist claimants in developing the facts 
pertinent to their claims is not to be construed as shifting 
from the claimant to VA the responsibility to produce 
necessary evidence.  See, 38 C.F.R. § 3.159(a) (1999).  Also, 
the Court has said that, in order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet. App.  260, 264 (1991).

The Court has further said that VA's duty to assist, under 
38 U.S.C.A. § 5107(a) (West 1991), is not always a one-way 
street, nor is it a blind alley and that, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  His or her duty to 
cooperate with VA's efforts to develop the claim include 
reporting for a medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App.  480, 483 (1992).

In light of the above, the Board finds that no further 
assistance to the veteran in the present case is required 
from VA in order to comply with its duty to assist every 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).


Legal analysis regarding the issue of hearing loss.

At the outset, the Board notes that service connection for 
bilateral hearing loss is not warranted on a presumptive 
basis because it is clear that the record fails to reveal 
competent evidence of bilateral hearing loss, as defined for 
VA purposes, to at least a degree of 10 percent within the 
one-year period immediately following the veteran's 
separation from active military service.

In reviewing the matter of service connection for bilateral 
hearing loss on a direct service connection basis, the Board 
notes that the evidence in favor of the claim essentially 
consists of the fact that the veteran was indeed a pilot 
during service, from which it can be surmised that he was 
most likely exposed to loud noise while flying in or being 
around aircraft.  Also favoring the veteran's claim are the 
VA medical entries of 1995 that appear to suggest that the 
veteran's hearing loss may be causally related to the claimed 
administration of the medication Streptomycin during service.

The evidence against the claim essentially consists of the 
facts that, while the veteran's hearing loss fluctuated in 
various tests throughout service, upon discharge it was 
actually less severe than upon induction and it was not at 
the level that could be considered a disability for VA 
purposes.  There is no evidence in the record, other than the 
veteran's allegations, of the administration of Streptomycin 
during service.  When examined in July 1959, a little over 
two years after his separation from active military service, 
the veteran did not complain of bilateral hearing loss and 
his hearing was deemed to have been normal.  The first time 
that a hearing loss enough to be considered a disability for 
VA purposes after service, according to the record, was 
reported more than 35 years after his service discharge.  
That was when the veteran already had a 25-year history of 
post-service potential exposure to noise as a crop duster.  
The VA medical entries of 1995 that appear to suggest a nexus 
between the disability and the claimed administration of 
Streptomycin are simply based on the veteran's recitation of 
an alleged inservice event that has not been confirmed, which 
necessarily means that these entries have significantly less 
weight than other medical entries that were based on an 
actual review of records and an objective evaluation of the 
veteran.    More importantly, the VA specialist who examined 
the veteran in November 1998 categorically said that, in his 
opinion, the diagnosed sensorineural hearing loss is 
secondary to the normal aging process and not secondary to 
noise exposure in the Air Force (or to post-service acoustic 
trauma, for that matter), as the pattern of the hearing loss 
"does not indicate noise induced hearing loss."

It is clear, then, that the preponderance of the evidence is 
against a finding that the 
currently manifested bilateral hearing loss was incurred in 
or aggravated during service or that it was the result of 
inservice events such as noise exposure and/or the claimed, 
but unconfirmed, administration of the medication 
Streptomycin.  Consequently, the Board has no other recourse 
but to conclude that service connection for bilateral hearing 
loss is not warranted.  The claim for that benefit has failed 
and, as such, it must be denied.

Legal analysis regarding the issue of tinnitus.

In reviewing the matter of service connection for tinnitus on 
a direct service connection basis, the Board notes that the 
evidence in favor of the claim essentially consists of the 
fact that the veteran was indeed a pilot during service, from 
which it can be surmised that he was most likely exposed to 
loud noise while flying in or being around aircraft, which 
could have caused tinnitus, as it is a well-known fact that 
acoustic trauma can cause not only hearing loss, but also 
tinnitus.  Also favoring the veteran's claim are the VA 
medical entries of 1995 that appear to suggest that the 
veteran's tinnitus may be causally related to the claimed 
administration of the medication Streptomycin during service.

The evidence against the claim essentially consists of the 
facts that tinnitus was never diagnosed during service and 
the veteran never reported experiencing tinnitus while in 
service.  Also, there is no evidence in the record, other 
than the veteran's allegations, of the administration of 
Streptomycin during service.  The veteran did not complain of 
tinnitus, his hearing was deemed grossly normal and tinnitus 
was not diagnosed when he was examined in July 1959.  
Tinnitus was first diagnosed more than 35 years after 
service, when the veteran already had a 25-year history of 
post-service potential exposure to noise as a crop duster.  
The VA medical entries of 1995 that appear to suggest a nexus 
between the disability and the claimed administration of 
Streptomycin are simply unsupported as they were based on the 
veteran's recitation of an alleged inservice event that has 
not been confirmed, which necessarily means that these 
entries have significantly less weight than other medical 
entries based on an actual review of all records and an 
objective evaluation of the veteran.    Furthermore, the VA 
specialist who examined the veteran in November 1998 clearly 
said that tinnitus was only a symptom of hearing loss and 
that the hearing loss in this particular case was essentially 
secondary to the normal aging process, rather than to noise 
exposure in the Air Force (or to post-service acoustic 
trauma, for that matter), as the pattern of the hearing loss 
"does not indicate noise induced hearing loss."

It is clear, then, that the preponderance of the evidence is 
against a finding that the 
currently manifested tinnitus was incurred in or aggravated 
during service or that it was the result of inservice events 
such as the claimed, but unconfirmed, administration of the 
medication Streptomycin.  Consequently, the Board has no 
other recourse but to conclude that service connection for 
tinnitus is not warranted,  The claim for that benefit has 
failed and, as such, it must be denied.




ORDER

1.  Service connection for bilateral hearing loss, claimed to 
be due to exposure to loud aircraft-related noise and/or the 
administration of the medication Streptomycin during service, 
is denied.

2.  Service connection for tinnitus, claimed to be due to the 
administration of the medication Streptomycin during service, 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
  See, in this regard, service medical records that were produced and dated in February 1953, January 1954 
and April 1956.
  All the figures have been converted to the ISO/ANSI standards that have been in use since the mid 1960's, 
by adding the following values to the values reported:  15 decibels added to the figures that were reported at 
the 500Hz level, 10 decibels added to the figures that were reported at the 1000, 2000 and 3000Hz levels, and 
5 decibels added to the figures that were reported at the 4000Hz level.  All the other results of hearing loss 
tests referred to in this decision have also been converted in the same fashion, except those of March 1995, 
August 1995 and November 1998, because they already were originally reported under the current ISO/ANSI 
standards and, therefore, need no conversion.
  The transcript of the TBH, at pages six and seven, reads as follows, in its pertinent portion:  "It was never 
given [a discharge physical].  I didn't have it.  But, there's one in there.  I think they thought I was supposed 
to have one and they put one in there.  But, I had no discharge physical." 
  See, pages 16 and 17 of the transcript of the TBH, which contain the veteran's answers to questions posed 
by the chairman of that TBH revealing that he worked as a crop duster for 25 years and that he only wore a 
helmet.
  As per requests submitted by the veteran, the RO notified the veteran, by letter of May 5, 1998, that it was 
granting a 60-day extension to submit the medical evidence and then, by letter of August 5, 1998, that it was 
granting a 90-day extension to submit the evidence.
  The Board sees it fit to note, at this juncture, that, regarding medical opinions rendered based on the history 
provided by the appellant, the Court has said that the Board is not required to accept doctors' opinions that 
are based upon an appellant's recitation of his own medical history.  See, in this regard, Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995);  see, also, LeShore v. Brown, 8 Vet. App. 406, 409 (1995), where the Court 
indicated that a bare transcription of a lay history is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.
  See prior footnote.

